LATTIMORE, Judge.
Conviction for selling spirituous liquor; punishment, three years in the penitentiary.
The record is here without any statement of facts or bills of exception. An attorney for the accused has filed in this court an argument urging that the indictment is fatally defective under the opinion in the case of Offield v. State, 75 S. W. (2) 882 (127 Texas. Crim. Rep., 237). The Offield case is not authority for granting any relief to this appellant. In the indictment in the case before us it was charged that appellant sold spirituous liquor. The selling of spirituous liquor is an offense against the law anywhere in Texas.
The indictment sufficiently charging the offense, and no error appearing, the judgment will be affirmed.

Affirmed.